Exhibit 10.1

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement, dated as of                               ,
2012, is made by and between Lpath, Inc., a Nevada corporation (the “Company”),
and                                                    (the “Indemnitee”).

 

RECITALS

 

A.            The Company desires to attract and retain the services of talented
and experienced individuals, such as Indemnitee, to serve as directors and
officers of the Company and its subsidiaries and wishes to indemnify its
directors and officers to the maximum extent permitted by law;

 

B.            The Company and Indemnitee recognize that corporate litigation in
general has subjected directors and officers to expensive litigation risks;

 

C.    Section 78.7502 of the Nevada Revised Statutes (“Section 78.7502”)
empowers the Company to indemnify its directors, officers, employees, or agents
by agreement and to indemnify persons who serve, at the request of the Company,
as the directors, officers, employees, or agents of other corporations or
enterprises, and expressly provides that the indemnification provided by
Section 78.7502 is not exclusive;

 

D.            Section 78.752 allows for the purchase of management liability
(“D&O”) insurance by the Company, which could cover asserted liabilities without
regard to whether they are indemnifiable or not; and

 

E.    In order to induce Indemnitee to serve or to continue to serve as a
director, officer, employee, or agent of the Company and/or one or more
subsidiaries of the Company, the Company and Indemnitee enter into this
Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein and Indemnitee’s agreement to continue to serve the Company after the
date hereof, the sufficiency of which is hereby acknowledged, Indemnitee and the
Company hereby agree as follows:

 

1.             Definitions.  As used in this Agreement:

 

(a)   “Agent” means any person who is or was a director, officer, employee or
other agent of the Company or a subsidiary of the Company; or is or was serving
at the request of the Company or a subsidiary of the Company as a director,
officer, trustee, employee or agent of another foreign or domestic corporation,
limited liability company, partnership, joint venture, employee benefit plan,
trust, nonprofit entity or other enterprise, including as a deemed fiduciary
thereto; or was a director, officer, employee or agent of a foreign or domestic
corporation which was a predecessor corporation of the Company or a subsidiary
of the Company, or was a director, officer, employee or agent of another
enterprise at the request of, for the convenience of, or to represent the
interests of such predecessor corporation, including as a deemed fiduciary
thereto.

 

1

--------------------------------------------------------------------------------


 

(b)   “Board” means the Board of Directors of the Company.

 

(c)   A “Change in Control” shall be deemed to have occurred if (i) any
“person,” as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), other than a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or a corporation owned directly or indirectly by the shareholders of the Company
in substantially the same proportions as their ownership of stock of the
Company, is or becomes the “beneficial owner” (as defined in Rule 13d 3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of the total voting power represented by the Company’s
then outstanding voting securities, (ii) during any period of two consecutive
years, individuals who at the beginning of such period constituted the Board,
together with any new directors whose election by the Board or nomination for
election by the Company’s shareholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the period or whose election or nomination was previously so
approved, cease for any reason to constitute a majority of the Board, (iii) the
shareholders of the Company approve a merger, consolidation or a sale of all or
substantially all of the Company’s assets with or to another entity, other than
a merger, consolidation or asset sale that would result in the holders of the
Company’s outstanding voting securities immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least a majority of the total voting
power represented by the voting securities of the Company or such surviving or
successor entity outstanding immediately thereafter, or (iv) the shareholders of
the Company approve a plan of complete liquidation of the Company.

 

(d)   “Disinterested Director” means a director of the Company who is not and
was not a party to the matter in respect of which indemnification is sought by
Indemnitee.

 

(e)   “Expenses” shall include all out-of-pocket costs of any type or nature
whatsoever (including, without limitation, all attorneys’ fees and related
disbursements), actually and reasonably incurred by Indemnitee in connection
with either the investigation, defense or appeal of a Proceeding or establishing
or enforcing a right to indemnification under this Agreement, or Section 78.7502
or otherwise, including on appeal (including without limitation the premium,
security for, and other costs relating to any costs bond, supersedes bond, or
other appeal bond or its equivalent); provided, however, that “Expenses” shall
not include any judgments, fines, ERISA excise taxes or penalties, or amounts
paid in settlement of a Proceeding.

 

(f)    “Independent Counsel” means a law firm, or a partner (or, if applicable,
member) of such a law firm, or an independent practitioner, that is experienced
in matters of corporation law and indemnification.  Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement.

 

(g)   “Proceeding” means any threatened, pending, or completed action, suit or
other proceeding, whether civil, criminal, administrative, or investigative
(formal or informal).

 

2

--------------------------------------------------------------------------------


 

(h)   “Subsidiary” means any corporation of which more than 50% of the
outstanding voting securities is owned directly or indirectly by the Company, by
the Company and one or more other subsidiaries, or by one or more other
subsidiaries.

 

2.             Agreement to Serve.  Indemnitee agrees to serve and/or continue
to serve as an Agent of the Company, at its will (or under separate agreement,
if such agreement exists), in the capacity Indemnitee serves as an Agent of the
Company as of the date of this Agreement, so long as Indemnitee is duly
appointed or elected and qualified in accordance with the applicable provisions
of the Bylaws of the Company or any subsidiary of the Company or until such time
as Indemnitee tenders his or her resignation in writing; provided, however, that
nothing contained in this Agreement is intended to create any right to continued
employment or other service with the Company by Indemnitee.

 

3.             Liability Insurance.

 

(a)   Maintenance of D&O Insurance.  The Company hereby covenants and agrees
that, so long as Indemnitee shall continue to serve as an Agent of the Company
and thereafter so long as Indemnitee shall be subject to any possible Proceeding
by reason of the fact that Indemnitee was an Agent of the Company, the Company,
subject to Section 3(c), shall promptly obtain and maintain in full force and
effect directors’ and officers’ liability insurance (“D&O Insurance”) in
reasonable amounts from established and reputable insurers, as more fully
described below.

 

(b)   Rights and Benefits.  In all policies of D&O Insurance, Indemnitee shall
qualify as an insured in such a manner as to provide Indemnitee the same rights
and benefits as are accorded to the most favorably insured of the Company’s
independent directors (as defined by the insurer) if Indemnitee is such an
independent director; of the Company’s non-independent directors if Indemnitee
is not an independent director; of the Company’s officers if Indemnitee is an
officer of the Company; or of the Company’s key employees, if Indemnitee is not
a director or officer but is a key employee.

 

(c)   Limitation on Required Maintenance of D&O Insurance.  Notwithstanding the
provisions of Sections 3(a) and 3(b) hereof, the Company shall have no
obligation to obtain or maintain D&O Insurance if the Company determines in good
faith that: such insurance is not reasonably available; the premium costs for
such insurance are disproportionate to the amount of coverage provided; the
coverage provided by such insurance is limited by exclusions so as to provide an
insufficient benefit; Indemnitee is covered by similar insurance maintained by a
subsidiary of the Company; the Company does not have sufficient financial
resources; or the Company is to be acquired and a tail policy with the incumbent
insurers of six years duration (if reasonably possible) is purchased for
pre-closing acts or omissions by Indemnitee.

 

(d)   Primacy of Statute.  Notwithstanding the above, NRS 78.752(4)(a) shall
control, and the decisions of the Board of Directors as to the propriety of any
terms and conditions of any insurance or other financial arrangement made
pursuant to this section and the choice of the person to provide the insurance
or other financial arrangement is conclusive.

 

3

--------------------------------------------------------------------------------


 

4.             Mandatory Indemnification.  Subject to the terms of this
Agreement:

 

(a)   Third Party Actions.  If Indemnitee is a person who was or is a party or
is threatened to be made a party to, or is otherwise involved in, any Proceeding
(other than an action by or in the right of the Company) by reason of the fact
that Indemnitee is or was an Agent of the Company, or by reason of anything done
or not done by Indemnitee in any such capacity, the Company shall indemnify
Indemnitee against all Expenses and liabilities of any type whatsoever
(including, but not limited to, judgments, fines, ERISA excise taxes and
penalties, and amounts paid in settlement) actually and reasonably incurred by
Indemnitee in connection with the investigation, defense, settlement or appeal
of such Proceeding, provided the Indemnitee either:

 

(i)  acted in good faith and in a manner the Indemnitee reasonably believed to
be in or not opposed to the best interests of the Company, and, with respect to
any criminal action or Proceeding, had no reasonable cause to believe his or her
conduct was unlawful; or

 

(ii) is not liable pursuant to NRS 78.138.

 

(b)   Actions By or in the Right of Company.  If Indemnitee is a person who was
or is a party or is threatened to be made a party to any Proceeding by or in the
right of the Company to procure a judgment in its favor by reason of the fact
that Indemnitee is or was an Agent of the Company, the Company shall indemnify
Indemnitee against all Expenses, if Indemnitee:

 

(i) Is not liable pursuant to NRS 78.138; or

 

(ii) Acted in good faith and in a manner which Indemnitee reasonably believed to
be in or not opposed to the best interests of the Company;

 

except that no indemnification under this Section 4(b) shall be made for any
claim, issue or matter as to which Indemnitee has been adjudged by a court of
competent jurisdiction, after exhaustion of all appeals therefrom, to be liable
to the Company or for amounts paid in settlement to the Company, unless and only
to the extent that the Nevada District Court in which such Proceeding was
brought or other court of competent jurisdiction determines upon application
that in view of all the circumstances of the case, Indemnitee is fairly and
reasonably entitled to indemnity for such expenses as the Nevada District Court
or such other court deems proper.

 

(c)   Actions where Indemnitee is Deceased.  If Indemnitee is a person who was
or is a party or is threatened to be made a party to any Proceeding by reason of
the fact that Indemnitee is or was an Agent of the Company, or by reason of
anything done or not done by Indemnitee in any such capacity, and if, prior to,
during the pendency of or after completion of such Proceeding Indemnitee is
deceased, the Company shall indemnify Indemnitee’s heirs, executors and
administrators against all Expenses and liabilities of any type whatsoever to
the extent Indemnitee would have been entitled to indemnification pursuant to
this Agreement were Indemnitee still alive.

 

4

--------------------------------------------------------------------------------


 

(d)   Certain Terminations.  The termination of any Proceeding or of any claim,
issue, or matter therein by judgment, order, settlement, or conviction, or upon
a plea of nolo contendere or its equivalent, shall not (except as otherwise
expressly provided in this Agreement) of itself create a presumption that
Indemnitee did not act in good faith and in a manner which Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company or, with
respect to any criminal action or Proceeding, that Indemnitee had reasonable
cause to believe that Indemnitee’s conduct was unlawful.

 

(e)   Limitations.  Notwithstanding the provisions of Sections 4(a), 4(b),
4(c) and 4(d) hereof, the Company shall not be obligated to indemnify Indemnitee
for Expenses or liabilities of any type whatsoever for which payment (and the
Company’s indemnification obligations under this Agreement shall be reduced by
such payment) is actually made to or on behalf of Indemnitee, by the Company or
otherwise, under an corporate insurance policy, or under a valid and enforceable
indemnity clause, right, by-law, or agreement; and, in the event the Company has
previously made a payment to Indemnitee for an Expense or liability of any type
whatsoever for which payment is actually made to or on behalf of Indemnitee
under an insurance policy, or under a valid and enforceable indemnity clause,
by-law or agreement, Indemnitee shall return to the Company the amounts
subsequently received by the Indemnitee from such other source of
indemnification.

 

5.             Indemnification for Expenses in a Proceeding in Which Indemnitee
is Wholly or Partly Successful.

 

(a)   Successful Defense.  Notwithstanding any other provisions of this
Agreement, to the extent Indemnitee has been successful, on the merits or
otherwise, in defense of any Proceeding (including, without limitation, an
action by or in the right of the Company) in which Indemnitee was a party by
reason of the fact that Indemnitee is or was an Agent of the Company at any
time, the Company shall indemnify Indemnitee against all Expenses actually and
reasonably incurred by or on behalf of Indemnitee in connection with the
investigation, defense or appeal of such Proceeding.

 

(b)   Partially Successful Defense.  Notwithstanding any other provisions of
this Agreement, to the extent that Indemnitee is a party to or a participant in
any Proceeding (including, without limitation, an action by or in the right of
the Company) in which Indemnitee was a party by reason of the fact that
Indemnitee is or was an Agent of the Company at any time and is successful, on
the merits or otherwise, as to one or more but less than all claims, issues or
matters in such Proceeding, the Company shall indemnify Indemnitee against all
Expenses actually and reasonably incurred by or on behalf of Indemnitee in
connection with each successfully resolved claim, issue or matter.

 

(c)   Dismissal.  For purposes of this Section 5 and without limitation, the
termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.

 

6.             Mandatory Advancement of Expenses.

 

(a)   Advancement.  Subject to the terms of this Agreement (including without
limitation section 7(c)) and following notice pursuant to Section 7(a), the
Company shall advance all Expenses actually and reasonably incurred by
Indemnitee in connection with the investigation, defense, settlement or appeal
of any Proceeding to which the Indemnitee is a party or is threatened to be made
a party by reason of the fact that the Indemnitee is or was an Agent of

 

5

--------------------------------------------------------------------------------


 

the Company (unless there has been a final judicial decision from which there is
no further right of appeal (a “final determination”) that establishes that
Indemnitee is not entitled to indemnification for such Expenses, even if such
determination does not specifically address indemnification but rather the
standard of conduct set forth in Section 4 or a matter addressed by
Section 9(c) or (d)) upon receipt of satisfactory documentation supporting such
Expenses.  Such advances are intended to be an obligation of the Company to
Indemnitee hereunder and shall in no event be deemed to be a personal loan.  The
advances to be made hereunder shall be paid by the Company to Indemnitee within
60 days following delivery of a written request therefor by Indemnitee to the
Company along with such documentation and information as is reasonably available
to the claimant and is reasonably necessary to determine whether and to what
extent the claimant is entitled to advancement (which shall include, without
limitation, detailed legal fee invoices, regarding which there shall be a joint
defense privilege if the Company is also an actual or potential defendant in the
action). Advances shall be unsecured and interest free and shall be made without
regard to Indemnitee’s ability to repay,  Without limiting the generality or
effect of the foregoing, within 60 days after any request by Indemnitee, the
Company shall, in accordance with such request (but without duplication),
(a) pay such Expenses on behalf of Indemnitee, (b) advance to Indemnitee funds
in an amount sufficient to pay such Expenses, or (c) reimburse Indemnitee for
such Expenses.

 

(b)   Undertakings.  The Indemnitee shall qualify for advances only upon the
execution and delivery to the Company of this Agreement, which constitutes an
undertaking whereby Indemnitee promises to repay any amounts advanced if there
is a final determination that establishes that Indemnitee is not entitled to be
indemnified by the Company, as set forth in 9(a) above.

 

7.             Notice and Other Indemnification Procedures.

 

(a)   Notice by Indemnitee.  Promptly after receipt by Indemnitee of notice of
the commencement of or the threat of commencement of any Proceeding, Indemnitee
shall, if Indemnitee believes that indemnification with respect thereto may be
sought from the Company under this Agreement, notify the Company in writing of
the commencement or threat of commencement thereof provided, however, that a
delay in giving such notice will not deprive Indemnitee of any right to be
indemnified under this Agreement unless, and then only to the extent that, the
Company did not otherwise learn of the Proceeding and such delay is materially
prejudicial to the Company’s ability to defend such Proceeding; and, provided,
further, that notice will be deemed to have been given without any action on the
part of Indemnitee in the event the Company is a party to the same Proceeding
and has notice thereof. The omission to notify the Company will not relieve the
Company from any liability for indemnification which it may have to Indemnitee
otherwise than under this Agreement.

 

(b)   Insurance.  If the Company receives notice pursuant to Section 7(a) hereof
of the commencement of a Proceeding that may be covered under D&O Insurance then
in effect, the Company shall give prompt notice of the commencement of such
Proceeding to the insurers in accordance with the procedures set forth in the
respective policies.

 

(c)   Defense.  In the event the Company shall be obligated to advance the
Expenses of any Proceeding against Indemnitee, the Company shall be entitled to
assume the defense of such Proceeding, with counsel selected by the Company and
approved by Indemnitee (which approval shall not be unreasonably withheld), upon
the delivery to Indemnitee of written

 

6

--------------------------------------------------------------------------------


 

notice of its election so to do.  After delivery of such notice, and the
retention of such counsel by the Company, the Company will not be liable to
Indemnitee under this Agreement for any fees of counsel subsequently incurred by
Indemnitee with respect to the same Proceeding, provided that (i) Indemnitee
shall have the right to employ his or her own counsel in any such Proceeding at
Indemnitee’s expense; and (ii) Indemnitee shall have the right to employ his or
her own counsel in any such Proceeding at the Company’s expense if (A) the
Company has authorized the employment of counsel by Indemnitee at the expense of
the Company, (B) Indemnitee shall have reasonably concluded based on the written
advice of Indemnitee’s legal counsel that there is a conflict of interest that
precludes joint representation with the Company and/or other individuals in the
conduct of any such defense, or (C) the Company shall not, in fact, have
employed counsel to assume the defense of such Proceeding.  In any event
(including (ii) above), the Indemnitee agrees to be jointly represented with
other individuals and/or the Company to the extent that there is no conflict of
interest precluding such joint representation, and will work in good faith with
the Company to minimize defense expenses to the extent reasonably possible where
there are multiple defense counsel, including without limitation letting the
Company’s counsel take the lead on defense activities where that is reasonably
requested.  The Indemnitee will provide the Company with reasonable cooperation
under the circumstances, including in cases where the Company is a nominal
defendant, but not including other matters where the Company is a claimant.

 

8.             Right to Indemnification.

 

(a)   Determination of Right to Indemnification.  To obtain indemnification
under this Agreement, Indemnitee shall submit to the Company a written request,
including therein or therewith such documentation and information, including
detailed fee invoices and other materials (which shall be maintained by the
Company as privileged to the extent reasonably possible, including under the
common interest between Company and Indemnitee) to determine whether and to what
extent Indemnitee is entitled to indemnification.  Upon written request by
Indemnitee for indemnification pursuant to the preceding sentence, a
determination with respect to Indemnitee’s entitlement thereto shall be made as
follows:  (i) at the option of the Company either: (A) by the Board by a
majority vote of a quorum consisting of the Disinterested Directors, or (B) if a
quorum of the Board consisting of Disinterested Directors is not obtainable or,
even if obtainable, such quorum of Disinterested Directors so directs, by
Independent Counsel in a written opinion to the Board, a copy of which shall be
delivered to Indemnitee, or (C) if a quorum of Disinterested Directors so
directs, by the stockholders of the Company; or (ii) in the event of a Change in
Control, by Independent Counsel.  In the event the determination of entitlement
to indemnification is to be made by Independent Counsel at the request of
Indemnitee, the Independent Counsel shall be selected by the Board unless there
shall have occurred within 2 years prior to the date of the commencement of the
action, suit or proceeding for which indemnification is claimed a “Change in
Control”, in which case the Independent Counsel shall be selected by Indemnitee
unless Indemnitee shall request that such selection be made by the Board.  Any
Independent Counsel, member of the Board or stockholder of the Company shall act
reasonably and in good faith in making a determination regarding Indemnitee’s
entitlement to indemnification under this Agreement.

 

7

--------------------------------------------------------------------------------


 

(b)   Application to Court.  If within 60 days after a qualifying written
request has been received by the Company (i) the claim for indemnification or
advancement of Expenses is denied, in whole or in part, (ii) no disposition of
such claim is made by the Company, (iii) the advancement of Expenses is not
timely made pursuant to Section 6 of this Agreement or (iv) payment of
indemnification is not made pursuant to Section 5 of this Agreement, Indemnitee
shall have the right to apply to a Nevada District Court, the court in which the
Proceeding is or was pending or any other court of competent jurisdiction, for
the purpose of enforcing Indemnitee’s right to indemnification (including the
advancement of Expenses) pursuant to this Agreement.

 

(c)   Expenses Related to the Enforcement or Interpretation of this Agreement. 
The Company shall indemnify Indemnitee against all reasonable Expenses incurred
by Indemnitee to bring a proceeding under Section 8(b) to determine Indemnitee’s
right to indemnification, and against all reasonable Expenses incurred by
Indemnitee to bring or defend any other proceeding between the Company and
Indemnitee involving the interpretation or enforcement of the rights of
Indemnitee under this Agreement, but only if and to the extent Indemnitee is
successful in any of the foregoing.

 

9.             Exceptions.  Any other provision herein to the contrary
notwithstanding, the Company shall not be obligated:

 

(a)   Claims Initiated by Indemnitee.  To indemnify or advance Expenses to
Indemnitee with respect to Proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense, with a reasonable
allocation where appropriate, unless (i) such indemnification is expressly
required to be made by law, (ii) the Proceeding was authorized by the Board,
(iii) or such indemnification is provided by the Company, in its sole
discretion, pursuant to any applicable powers vested in the Company under the
Nevada Revised Statutes, the Company’s Charter, and its Bylaws.  For the
avoidance of doubt, a lawsuit, counterclaim, cross claim, third party claim, or
other Claim by Indemnitee, that may reasonably relate to a Claim against
Indemnitee, will not trigger indemnification or advancement unless (i), (ii), or
(iii) is met as above.

 

(b)   Unauthorized Settlements.  To indemnify Indemnitee under this Agreement
for any amounts paid in settlement of a Proceeding unless the Company provides
its prior written consent to such settlement, which consent shall not be
unreasonably withheld;

 

(c)   Claims Under Section 16(b).  To indemnify Indemnitee for Expenses
associated with any Proceeding related to, or the payment of profits made from,
the purchase and sale (or sale and purchase) by Indemnitee of securities of the
Company within the meaning of Section 16(b) of the Securities Exchange Act of
1934, as amended, or similar provisions of state statutory law or common law
(provided, however, that the Company may advance legal fees for such matters);
or

 

(d)   Payments Contrary to Law.  To indemnify or advance Expenses to Indemnitee
for which payment is prohibited by applicable law.

 

10.          Non-Exclusivity.  The provisions for indemnification and
advancement of Expenses set forth in this Agreement shall not be deemed
exclusive of any other rights which Indemnitee may have under any provision of
law, the Company’s Articles of Incorporation or Bylaws, the vote of the
Company’s stockholders or disinterested directors, other agreements, or
otherwise, both as to action in Indemnitee’s official capacity and as to action
in another capacity while occupying Indemnitee’s position as an Agent of the
Company, and Indemnitee’s rights hereunder shall continue after Indemnitee has
ceased acting as an Agent of the Company and shall inure to the benefit of the
heirs, executors and administrators of Indemnitee.

 

8

--------------------------------------------------------------------------------


 

11.          Presumption of Entitlement.  It shall be a defense to any action
for which a claim for indemnification is made under this Agreement (other than
an action brought under 8(b) for advancement prior to a final determination)
that the Indemnitee has not met the standard of conduct which makes it
permissible under the Nevada Revised Statutes for the Company to indemnify the
Indemnitee for the amount claimed (but the burden of proving such defense shall
be on the Company) or that Indemnitee is not entitled to indemnification because
of the limitations set forth in Section 9 hereof, and Indemnitee shall be
entitled to the presumptions in NRS 78.138.  Neither the failure of the Company
(including its Board, Independent Counsel or stockholders) to have made a
determination prior to the commencement of such action that indemnification of
the Indemnitee is proper in the circumstances because he or she has met the
applicable standard of conduct set forth in the Nevada Revised Statutes, nor an
actual determination by the Company (including its Board, Independent Counsel or
stockholders) that the Indemnitee has not met such applicable standard of
conduct, shall be a defense to the action or create a presumption that the
Indemnitee has not met the applicable standard of conduct.  In making any
determination concerning Indemnitee’s right to indemnification, there shall be a
presumption that Indemnitee has satisfied the applicable standard of conduct.
Any determination by the Company concerning Indemnitee’s right to
indemnification that is adverse to Indemnitee may be challenged by the
Indemnitee in a court of competent jurisdiction.

 

12.          Subrogation.  In the event the Company is obligated to make a
payment under this Agreement, the Company shall be subrogated to the extent of
such payment to all of the rights of recovery under a corporate insurance policy
or any other indemnity right or agreement covering Indemnitee, who shall execute
all documents required and take all action that may be necessary to secure such
rights and to enable the Company effectively to bring suit to enforce such
rights (provided that the Company pays Indemnitee’s costs and expenses of doing
so), including without limitation by assigning all such rights to the extent of
such indemnification or advancement of Expenses.  The Company’s obligation to
indemnify or advance expenses under this Agreement shall be reduced by any
amount Indemnitee has collected from such other source, and in the event that
Company has fully paid such indemnity or expenses, Indemnitee shall return to
the Company any amounts subsequently received from such other source of
indemnification.  However, solely as to any insurance policy that is personal to
the Indemnitee and not any other person or entity outside of Indemnitee’s
immediate family, to the extent allowed by its insurance policies and applicable
law, and only to the extent any loss has been paid by Company’s insurance, the
Company waives all rights to contribution, indemnification, or subrogation.

 

13.          Survival of Rights.

 

(a)   All agreements and obligations of the Company contained herein shall
continue during the period Indemnitee is an Agent of the Company and shall
continue thereafter so long as Indemnitee shall be subject to any possible claim
or threatened, pending or completed Proceeding by reason of the fact that
Indemnitee was serving in the capacity referred to herein.

 

(b)   The Company shall require any successor to the Company (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place.

 

9

--------------------------------------------------------------------------------


 

14.          Interpretation of Agreement.  It is understood that the parties
hereto intend this Agreement to be interpreted and enforced so as to provide
indemnification to Indemnitee to the fullest extent permitted by law, including
those circumstances in which indemnification would otherwise be discretionary.

 

15.          Severability.  If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever,
(i) the validity, legality and enforceability of the remaining provisions of the
Agreement (including, without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby, and (ii) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraph of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall be construed so as to give effect to the intent
manifested by the provision held invalid, illegal or unenforceable and to give
effect to Section 15 hereof.

 

16.          Modification and Waiver.  No supplement, modification or amendment
of this Agreement shall be binding unless it is in a writing signed by both of
the parties hereto.  No waiver of any of the provisions of this Agreement shall
be deemed or shall constitute a waiver of any other provisions hereof (whether
or not similar) nor shall such waiver constitute a continuing waiver.

 

17.          Notice.  All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given (a) upon delivery if delivered by hand to the party to whom such notice or
other communication shall have been directed, (b) if mailed by certified or
registered mail with postage prepaid, return receipt requested, on the third
business day after the date on which it is so mailed, (c) one business day after
the business day of deposit with a nationally recognized overnight delivery
service, specifying next day delivery, with written verification of receipt, or
(d) on the same day as delivered by confirmed facsimile transmission if
delivered during business hours or on the next successive business day if
delivered by confirmed facsimile transmission after business hours.  Addresses
for notice to either party shall be as shown on the signature page of this
Agreement, or to such other address as may have been furnished by either party
in the manner set forth above.

 

18.          Governing Law.  This Agreement shall be governed exclusively by and
construed according to the laws of the State of Nevada as applied to contracts
between Nevada residents entered into and to be performed entirely within
Nevada.  This Agreement is intended to be an agreement of the type contemplated
by Section 78.7502 of the Nevada Revised Statutes.

 

19.          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement.  Only one
such counterpart signed by the party against whom enforcement is sought needs to
be produced to evidence the existence of this Agreement.

 

10

--------------------------------------------------------------------------------


 

20.          No Imputation.  To the fullest extent allowed by relevant law, the
knowledge and/or actions, or failure to act, of any director, officer, agent or
employee of the Company or the Company itself shall not be imputed to Indemnitee
for purposes of determining any rights under this Agreement.

 

21.          Determination of Good Faith/ Safe Harbor.  A member of the board of
directors, or a member of any committee designated by the board of directors,
shall, in the performance of such member’s duties, be fully protected in relying
in good faith upon the records of the Company and upon such information,
opinions, reports or statements presented to the Company by any of the Company’s
officers or employees, or committees of the board of directors, or by any other
person as to matters the member reasonably believes are within such other
person’s professional or expert competence and who has been selected with
reasonable care by or on behalf of the Company.

 

The parties hereto have entered into this Indemnification Agreement effective as
of the date first above written.

 

INDEMNITEE: 

 

THE COMPANY: 

 

 

 

 

 

LPATH, INC

 

 

 

[Name of Indemnitee]

 

By:

 

 

 

 

Address:

 

Title:

 

 

 

11

--------------------------------------------------------------------------------